Name: Council Regulation (EEC) No 1756/92 of 30 June 1992 amending Regulation (EEC) No 822/87 on the common organization of the market in wine
 Type: Regulation
 Subject Matter: technology and technical regulations;  agricultural activity;  trade policy;  prices
 Date Published: nan

 1 . 7 . 92 Official Journal of the European Communities No L 180 / 27 COUNCIL REGULATION (EEC) No 1756 /92 of 30 June 1992 amending Regulation (EEC) No 822 / 87 on the common organization of the market in wine THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Article 17 ( 3 ) of Council Regulation (EEC) No 822/ 87 ( 4 ) provides that one particular form of deacidification is permitted on a transitional basis only ; whereas so that a final decision can be taken regarding that technique , current practice should be continued at least until the end of the 1992 / 93 wine year ; Whereas Article 46 (4 ) of Regulation (EEC ) No 822 / 87 provides that campaigns to promote the consumption of grape juice may only be conducted until the 1991 / 92 wine year and whereas they should be continued for one wine year so that their effectiveness may be assessed ; Whereas the current situation as regards availability of wine for the 1991 / 92 wine year permits the partial placing on the market of products that are subject to long-term storage contracts ; whereas a date should be fixed for wines that are to be delivered for compulsory distillation ; Whereas Articles 18 ( 3 ), 20 (2 ), 39 ( 12) and 65 (5 ) of Regulation (EEC) No 822 / 87 provide that , during the 1991 / 92 wine year , the Commission is to submit to the Council reports on wine-growing zones , enrichment , the effects of the structural measures and their link with compulsory distillation , maximum sulphur dioxide levels in wine and any proposals arising therefrom ; whereas the drafting of some of those reports has required the organization of studies entailing the participation of independent experts which have not yet been completed ; Whereas the significance for the sector of the abovementioned problems calls for the highest degree of consistency between the solutions to be proposed ; whereas , when achieving such consistency , the requisite proposals must be drawn up when all data are available and accordingly certain time limits must be deferred by one wine year , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 822 / 87 is hereby amended as follows : 1 . In Article 17 (3 ), '31 August 1992' shall be replaced by '31 August 1993'; 2 . The second subparagraph of Article i 8 ( 3 ) shall be replaced by the following: 'Before the end of the 1992 / 93 wine year , the Commission shall submit to the European Parliament and to the Council a report on the demarcation of wine-growing zones in the Community . The Council , acting in accordance with the procedure laid down in Article 43 (2 ) of the Treaty , shall decide on the demarcation of the wine-growing zones for the Community as a whole , such provisions applying from the 1993 / 94 wine year .'; 3 . Article 20 (2 ) shall be replaced by the following: '2 . Before 1 September 1992 , the Commission shall present to the European Parliament and to the Council a report on the conclusions of the study provided for in paragraph 1 together with any suitable proposals . The Council , acting on those proposals in accordance with the procedure laid down in Article 43 (2 ) of the Treaty , shall decide in 1993 on the measures to be taken with regard to the increase in the natural alcoholic strength by volume of the products referred to in Article 18 ( 1 ).'; 4 . The final subparagraph ofArticle 32(3 ) shall be replaced by the following: 'By way of derogation from the first and second subparagraphs , producers who have concluded long-term storage contracts for the 1991 / 92 wine year may request termination of such contracts (up to a maximum limit of 90% of the volume under contract). In such cases aid shall be paid for such period of storage that has actually elapsed . However for wines to be delivered for compulsory distillation referred to in Article 39 , the abovementioned request shall take effect as from 1 July 1992 .'; ( ») OJ No C 119 , 11 . 5 . 1992 , p. 65 . ( 2 ) OJ No C 150 , 15 . 6 . 1992 . ( 3 ) Opinion delivered on 29 April 1992 (not yet published in the Official Journal ). ( 4 ) OJ No L 84 , 27 . 3 . 1987 , p. 1 . As last amended by Regulation (EEC) No 1734 / 91 (OJ No L 163 , 26 . 6 . 1991 , p. 6 ). No L 180 / 28 1 . 7 . 92Official Journal of the European Communities operation referred to in paragraph 1 occur , the measures necessary in order to ensure effective application of the distillation scheme shall be adopted in accordance with the procedure laid down in Article 83 .';  paragraph 12 shall be replaced by the following : ' 12 . Before the end of the 1992 / 93 wine year , the Commission , shall submit to the European Parliament and to the Council a report outlining , in particular , the effect of the structural measures applicable in the wine sector and , where appropriate , proposals to repeal or replace the provisions of this Article by other measures designed to maintain balance on the wine market .' 6 . Article 46 (4 ) shall be replaced by the following : '4 . During the 1985 / 86 to 1992 / 93 wine years , a part to be determined of the aid provided for in the first indent of paragraph 1 shall be set aside for the organization of campaigns to promote the consumption of grape juice . The aid may , for the purposes of organizing such campaigns , be fixed at a higher level than that resulting from the application of paragraph 3 .'; 7 . Article 65 ( 5 ) shall be replaced by the following : '5 . The Commission shall submit to the European Parliament and to the Council before 1 April 1993 , in the light of experience gained , a report on the maximum sulphur dioxide levels of wine, accompanied , where appropriate , by proposals on which the Council shall act in accordance with the procedure laid down by Article 43 (2 ) of the Treaty before 1 September 1993 .'. 5 . In Article 39 :  the third and fourth subparagraphs of paragraph 3 shall be replaced by the following: 'Until the end of the 1992 / 93 wine year :  the uniform percentage shall be 85 ;  the consecutive reference years shall be 1981 / 82 , 1982 / 83 and 1983 / 84 . From the 1993 / 94 wine year onwards , the uniform percentage and consecutive reference years shall be determined by the Commission which shall fix :  the uniform percentage on the basis of the quantities that must be distilled in accordance with paragraph 2 in order to eliminate the production surplus for the year in question ,  the consecutive reference years on the basis of the trend of production , and, in particular , the effects of the grubbing policy .';  paragraph 10 shall be replaced by the following: '10 . Notwithstanding this Article , for the 1985 / 86 to 1992 / 93 wine years , compulsory distillation in Greece may be implemented in accordance with special provisions taking account of the difficulties encountered in that country in particular as regards knowledge of yield per hectare . These provisions shall be adopted in accordance with the procedure laid down in Article 83 .';  the first subparagraph of paragraph 11 shall be replaced by the following: '11 . If, during the 1987 / 88 to 1992 / 93 wine years , difficulties likely to jeopardize the execution or balanced application of the compulsory distillation Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA